Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    May 22, 2020

The Court of Appeals hereby passes the following order:

A20D0377. WILLIE FRANK WRIGHT, JR. v. THE STATE.

      In 2010, a jury found Willie Frank Wright, Jr., guilty of aggravated assault and
family violence battery. Wright filed a motion for new trial, which the trial court
denied on March 5, 2020. Wright then filed this application for discretionary appeal.1
The order Wright seeks to appeal may be appealed directly. See OCGA § 5-6-34 (a)
(1) (permitting a direct appeal from all final judgments).
      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. To perfect this appeal, Wright must file a notice
of appeal in the trial court. OCGA § 5-6-35 (g) requires that a notice of appeal be
filed within ten days of the order granting the application. This filing deadline is
currently tolled pursuant to the Supreme Court’s judicial emergency order of May 11,
2020. However, the notice of appeal must be filed within ten days of any order lifting
the judicial emergency. Furthermore, Wright is encouraged to file his notice of appeal
as soon as practicable to facilitate the expeditious handling of the appeal.2 The clerk

      1
        Wright filed his application for discretionary appeal on May 5, 2020.
Ordinarily, this would render the application untimely and subject to dismissal. See
OCGA § 5-6-35 (d) (requiring discretionary applications be filed within 30 days of
the entry of the order to be appealed). On March 14, 2020, however, the Supreme
Court declared a judicial emergency, which tolls and grants relief from any filing
deadline. This order was extended on April 6, 2020 and May 11, 2020. Accordingly,
Wright’s failure to comply with the filing deadline is excused.
      2
          If Wright has already filed a notice of appeal, he need not file a second notice.
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/22/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.